DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on December 2, 2020, is a continuation of a prior U.S. non-provisional application, filed on March 7, 2020, and claims benefit to a U.S. provisional application, filed on March 7, 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 24, 2021 were filed before the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner except as indicated with strikethrough.
Claim Numbering
This Office action is in response to the present U.S. non-provisional application filed on December 2, 2020. Claims 2, 17 and 18 are non-existent in the application file, and therefore considered as canceled. 37 CFR 1.126. Claims 1, 3-16 and 19-24 are pending for consideration.
Double Patenting
Claims 1 and 16 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1 and 2 of U.S. Patent No. 10,887,431. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because present claims are anticipated by the reference claims, and considered as obvious variants thereof to a person having ordinary skill in the art.
Sethi, para. [0002], Id.) The disclosure and suggestions of Nielsen are for reasons of providing supplemental services to telematics systems (Nielsen, paras. [0011], Id.) Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art, for reasons of handling protocol conversions so that message originators need not be concerned with the protocols used by their destinations and/or for reasons of providing supplemental services to telematics systems.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/ patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-16 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi et al. (US 2006/0031586 A1) in view of Nielsen (US 2009/0287369 A1).
1. A machine-implemented method (Sethi, FIG. 3), comprising: 
receiving data from at least one source (Sethi, para. [0027], “The data storage system 317 stores, among other things, routing information 318. The routing information 318 includes information specifying the protocol(s) used by each of the client computers 302 to 306. When the EMB server computer 301 receives a message, it accesses the routing information 318 to determine what protocol to use to send the message to the message's destination. Such determination is referred to herein as "protocol conversion," whereby the EMB server computer 301 receives a message according to a first protocol, determines a second protocol used by a destination computer using the routing information 318, and transmits the message to the destination computer using the second protocol. By storing the routing information 318 in the data storage system 317, the client computers 302 to 306 do not have to be concerned with what protocols are used by the other client computers.”); 
determining a first protocol associated with the source (Sethi, para. [0027], “The data storage system 317 stores, among other things, routing information 318. The routing information 318 includes information specifying the protocol(s) used by each of the client computers 302 to 306. When the EMB server computer 301 receives a message, it accesses the routing information 318 to determine what protocol to use to send the message to the message's destination. Such determination is referred to herein as "protocol conversion," whereby the EMB server computer 301 receives a message according to a first protocol, determines a second protocol used by a destination computer using the routing information 318, and transmits the message to the destination computer using the second protocol. By storing the routing information 318 in the data storage system 317, the client computers 302 to 306 do not have to be concerned with what protocols are used by the other client computers.” Id.), 
wherein the source is a data provider, machine telemetry system, machine internal sensor, machine external sensor, mobile device, database, or any combination thereof (Nielsen, para. [0011], “The method and system for providing supplemental services to telematics systems may be used in conjunction with any existing telematics system (hardware and software) already used for one or more assets. In one exemplary embodiment, telematics data needed for the supplemental services may be received by a third party provider of supplemental services directly from a telematics hardware provider, OEM, or any other data provider via a business-to-business (B2B) exchange of information using a predetermined data format such as Extensible Markup Language (XML). The data may then be processed and/or analyzed by the third party provider of supplemental services, or the data may be routed to other third party providers of supplemental services, or the data may be routed to one or more customers. Data routed to third parties or customers may be reformatted to the particular data format preferred by the third parties or customers.”); 
determining a second protocol associated with a destination (Sethi, para. [0027], “The data storage system 317 stores, among other things, routing information 318. The routing information 318 includes information specifying the protocol(s) used by each of the client computers 302 to 306. When the EMB server computer 301 receives a message, it accesses the routing information 318 to determine what protocol to use to send the message to the message's destination. Such determination is referred to herein as "protocol conversion," whereby the EMB server computer 301 receives a message according to a first protocol, determines a second protocol used by a destination computer using the routing information 318, and transmits the message to the destination computer using the second protocol. By storing the routing information 318 in the data storage system 317, the client computers 302 to 306 do not have to be concerned with what protocols are used by the other client computers.” Id.), 
wherein the destination is a data provider, machine telemetry system, machine on-board sensor, machine external sensor, mobile device, database, or any combination thereof (Nielsen, para. [0011], “The method and system for providing supplemental services to telematics systems may be used in conjunction with any existing telematics system (hardware and software) already used for one or more assets. In one exemplary embodiment, telematics data needed for the supplemental services may be received by a third party provider of supplemental services directly from a telematics hardware provider, OEM, or any other data provider via a business-to-business (B2B) exchange of information using a predetermined data format such as Extensible Markup Language (XML). The data may then be processed and/or analyzed by the third party provider of supplemental services, or the data may be routed to other third party providers of supplemental services, or the data may be routed to one or more customers. Data routed to third parties or customers may be reformatted to the particular data format preferred by the third parties or customers.” Id.); and 
determining whether the first protocol from the source and the second protocol from the destination are compatible (Sethi, para. [0027], “The data storage system 317 stores, among other things, routing information 318. The routing information 318 includes information specifying the protocol(s) used by each of the client computers 302 to 306. When the EMB server computer 301 receives a message, it accesses the routing information 318 to determine what protocol to use to send the message to the message's destination. Such determination is referred to herein as "protocol conversion," whereby the EMB server computer 301 receives a message according to a first protocol, determines a second protocol used by a destination computer using the routing information 318, and transmits the message to the destination computer using the second protocol. By storing the routing information 318 in the data storage system 317, the client computers 302 to 306 do not have to be concerned with what protocols are used by the other client computers.” Id.)
Sethi et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Nielsen provides prior art disclosure and suggestions for the claimed invention, such as wherein the source is a data provider, machine telemetry system, machine internal sensor, machine external sensor, mobile device, database, or any combination thereof, wherein the destination is a data provider, machine telemetry system, machine on- board sensor, machine external sensor, mobile device, database, or any combination thereof (Nielsen, para. [0011], “The method and system for providing supplemental services to telematics systems may be used in conjunction with any existing telematics system (hardware and software) already used for one or more assets. In one exemplary embodiment, telematics data needed for the supplemental services may be received by a third party provider of supplemental services directly from a telematics hardware provider, OEM, or any other data provider via a business-to-business (B2B) exchange of information using a predetermined data format such as Extensible Markup Language (XML). The data may then be processed and/or analyzed by the third party provider of supplemental services, or the data may be routed to other third party providers of supplemental services, or the data may be routed to one or more customers. Data routed to third parties or customers may be reformatted to the particular data format preferred by the third parties or customers.” Id.) The prior art disclosure and suggestions of Nielsen are for reasons of providing supplemental services to telematics systems (Nielsen, paras. [0011], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing supplemental services to telematics systems.
3. The method of claim 2, further comprising: 
wherein the protocol of the source server is different than the protocol of the destination server (Sethi, paras. [0022], [0027], “FIG. 3 illustrates a system 300 for routing messages, according to an embodiment of the present invention. An Enterprise Messaging Bus ("EMB") server computer 301 is an implementation of the server computer system 201 illustrated in FIG. 2, according to an aspect of the present embodiment. The EMB server computer 301 routes messages to a plurality of client computers communicatively connected to the EMB server computer 301: a "client computer A" 302, a "client computer B" 303, a "client computer C" 304, a "client computer D" 305, and a "client computer E" 306. Although only client computers are shown in FIG. 3, one skilled in the art will appreciate that server computers may be included as message originators and/or message destinations from the perspective of the EMB server computer 301 […] The data storage system 317 stores, among other things, routing information 318. The routing information 318 includes information specifying the protocol(s) used by each of the client computers 302 to 306. When the EMB server computer 301 receives a message, it accesses the routing information 318 to determine what protocol to use to send the message to the message's destination. Such determination is referred to herein as "protocol conversion," whereby the EMB server computer 301 receives a message according to a first protocol, determines a second protocol used by a destination computer using the routing information 318, and transmits the message to the destination computer using the second protocol. By storing the routing information 318 in the data storage system 317, the client computers 302 to 306 do not have to be concerned with what protocols are used by the other client computers.” Id.)
4. The method of claim 3, further comprising: 
transforming the data from the source server according to a protocol of the destination (Sethi, paras. [0022], [0027], “FIG. 3 illustrates a system 300 for routing messages, according to an embodiment of the present invention. An Enterprise Messaging Bus ("EMB") server computer 301 is an implementation of the server computer system 201 illustrated in FIG. 2, according to an aspect of the present embodiment. The EMB server computer 301 routes messages to a plurality of client computers communicatively connected to the EMB server computer 301: a "client computer A" 302, a "client computer B" 303, a "client computer C" 304, a "client computer D" 305, and a "client computer E" 306. Although only client computers are shown in FIG. 3, one skilled in the art will appreciate that server computers may be included as message originators and/or message destinations from the perspective of the EMB server computer 301 […] The data storage system 317 stores, among other things, routing information 318. The routing information 318 includes information specifying the protocol(s) used by each of the client computers 302 to 306. When the EMB server computer 301 receives a message, it accesses the routing information 318 to determine what protocol to use to send the message to the message's destination. Such determination is referred to herein as "protocol conversion," whereby the EMB server computer 301 receives a message according to a first protocol, determines a second protocol used by a destination computer using the routing information 318, and transmits the message to the destination computer using the second protocol. By storing the routing information 318 in the data storage system 317, the client computers 302 to 306 do not have to be concerned with what protocols are used by the other client computers.” Id.)
5. The method of claim 4, further comprising: 
wherein the transformed data is normalized based on a custom protocol (Sethi, para. [0029], “The administrative information in the message also may specify that the payload is to be converted from one format to another prior to being sent to the destination. For example, a message transmitting a Microsoft Word document to the client computer E 306, may specify in its administrative information that the Word document is to be converted to the PDF format prior to being transmitted to the client computer E 306. In this scenario, the EMB server computer 301, upon reading the administrative information included in the message, performs payload conversion on the message's payload by converting the Word document to a document in the PDF format prior to transmitting the message to the client computer E 306. Payload conversions may also include, without limitation, a Microsoft Word format, a Microsoft Excel format, a Microsoft Powerpoint format, a WordPerfect format, a Portable Document Format ("PDF") format, a text-based format, an XML or XML-based format, an ebXML format, a SWIFT format, a FIX format, an ATM format, a CHIP format, an ACH format, an EDI format, an image file format (JPEG, BMP, TIF, etc.), or a video file format (MOV, MPG, AVI, etc.). One skilled in the art will appreciate, however, that payload conversions involving other formats are included within the scope of the invention.”)
6. The method of claim 2, further comprising: 
merging data from a plurality sources into a standard format (Sethi, para. [0030], “According to an embodiment of the present invention, the routing information 318 includes payload conversion information in addition to or in lieu of the administrative information in the messages. In particular, the routing information 318 may specify a default payload conversion format for one or more of the client computers 302 to 306. For example, the routing information may specify that, by default, any message with a payload having a Microsoft Word format going to the client computer E 306 is to be converted to the PDF format. If, at the same time, the administrative information in an incoming message specifies that the payload is not to be converted or is to be converted to a format other than the PDF format, the EMB server computer 301 adheres to the instructions in the administrative information in the message over the default instructions in the routing information 318.”)
7. The method of claim 6, further comprising: 
wherein merging comprises grouping machines into one or more matching criteria using one or more rules corresponding to the group (Sethi, para. [0030], “According to an embodiment of the present invention, the routing information 318 includes payload conversion information in addition to or in lieu of the administrative information in the messages. In particular, the routing information 318 may specify a default payload conversion format for one or more of the client computers 302 to 306. For example, the routing information may specify that, by default, any message with a payload having a Microsoft Word format going to the client computer E 306 is to be converted to the PDF format. If, at the same time, the administrative information in an incoming message specifies that the payload is not to be converted or is to be converted to a format other than the PDF format, the EMB server computer 301 adheres to the instructions in the administrative information in the message over the default instructions in the routing information 318.” Id.)
8. The method of claim 2, further comprising: 
wherein the method is of an autonomous mode or a semi-autonomous mode (Sethi, para. [0030], “According to an embodiment of the present invention, the routing information 318 includes payload conversion information in addition to or in lieu of the administrative information in the messages. In particular, the routing information 318 may specify a default payload conversion format for one or more of the client computers 302 to 306. For example, the routing information may specify that, by default, any message with a payload having a Microsoft Word format going to the client computer E 306 is to be converted to the PDF format. If, at the same time, the administrative information in an incoming message specifies that the payload is not to be converted or is to be converted to a format other than the PDF format, the EMB server computer 301 adheres to the instructions in the administrative information in the message over the default instructions in the routing information 318.” Id.), 
wherein the autonomous mode does not include operator intervention (Sethi, para. [0030], “According to an embodiment of the present invention, the routing information 318 includes payload conversion information in addition to or in lieu of the administrative information in the messages. In particular, the routing information 318 may specify a default payload conversion format for one or more of the client computers 302 to 306. For example, the routing information may specify that, by default, any message with a payload having a Microsoft Word format going to the client computer E 306 is to be converted to the PDF format. If, at the same time, the administrative information in an incoming message specifies that the payload is not to be converted or is to be converted to a format other than the PDF format, the EMB server computer 301 adheres to the instructions in the administrative information in the message over the default instructions in the routing information 318.” Id.), and 
wherein the semi-autonomous mode permit operator intervention (Nielsen, para. [0031], “Any third party applications may be used in the system 200. For example, scheduling applications, usage optimization applications, route optimization applications, diagnostics evaluation applications alert applications, etc. may be used. After the third party applications perform further processing and/or analysis to the data, the processed data and/or data output may be transmitted to the customer 235. Alternatively, a user interface may be provided for the customer to access the processed data and/or data output.”)
9. The method of claim 8, further comprising: 
wherein the semi-autonomous mode provides a simulation result of the method (Nielsen, para. [0031], “Any third party applications may be used in the system 200. For example, scheduling applications, usage optimization applications, route optimization applications, diagnostics evaluation applications alert applications, etc. may be used. After the third party applications perform further processing and/or analysis to the data, the processed data and/or data output may be transmitted to the customer 235. Alternatively, a user interface may be provided for the customer to access the processed data and/or data output.” Id.)
10. A machine-implemented method (Sethi, FIG. 3, Id.), comprising: 
receiving telematics data from a plurality of source servers (Sethi, para. [0022], “FIG. 3 illustrates a system 300 for routing messages, according to an embodiment of the present invention. An Enterprise Messaging Bus ("EMB") server computer 301 is an implementation of the server computer system 201 illustrated in FIG. 2, according to an aspect of the present embodiment. The EMB server computer 301 routes messages to a plurality of client computers communicatively connected to the EMB server computer 301: a "client computer A" 302, a "client computer B" 303, a "client computer C" 304, a "client computer D" 305, and a "client computer E" 306. Although only client computers are shown in FIG. 3, one skilled in the art will appreciate that server computers may be included as message originators and/or message destinations from the perspective of the EMB server computer 301…” Id.); 
interrogating the received telematics data (Sethi, para. [0029], “The administrative information in the message also may specify that the payload is to be converted from one format to another prior to being sent to the destination. For example, a message transmitting a Microsoft Word document to the client computer E 306, may specify in its administrative information that the Word document is to be converted to the PDF format prior to being transmitted to the client computer E 306. In this scenario, the EMB server computer 301, upon reading the administrative information included in the message, performs payload conversion on the message's payload by converting the Word document to a document in the PDF format prior to transmitting the message to the client computer E 306. Payload conversions may also include, without limitation, a Microsoft Word format, a Microsoft Excel format, a Microsoft Powerpoint format, a WordPerfect format, a Portable Document Format ("PDF") format, a text-based format, an XML or XML-based format, an ebXML format, a SWIFT format, a FIX format, an ATM format, a CHIP format, an ACH format, an EDI format, an image file format (JPEG, BMP, TIF, etc.), or a video file format (MOV, MPG, AVI, etc.). One skilled in the art will appreciate, however, that payload conversions involving other formats are included within the scope of the invention.” Id.), 
wherein interrogating comprises identifying a criterion, an embedded rule, a data map, a data route, a data limitation, a data characteristic, or any combination thereof, to determine a source data format (Sethi, para. [0029], “The administrative information in the message also may specify that the payload is to be converted from one format to another prior to being sent to the destination. For example, a message transmitting a Microsoft Word document to the client computer E 306, may specify in its administrative information that the Word document is to be converted to the PDF format prior to being transmitted to the client computer E 306. In this scenario, the EMB server computer 301, upon reading the administrative information included in the message, performs payload conversion on the message's payload by converting the Word document to a document in the PDF format prior to transmitting the message to the client computer E 306. Payload conversions may also include, without limitation, a Microsoft Word format, a Microsoft Excel format, a Microsoft Powerpoint format, a WordPerfect format, a Portable Document Format ("PDF") format, a text-based format, an XML or XML-based format, an ebXML format, a SWIFT format, a FIX format, an ATM format, a CHIP format, an ACH format, an EDI format, an image file format (JPEG, BMP, TIF, etc.), or a video file format (MOV, MPG, AVI, etc.). One skilled in the art will appreciate, however, that payload conversions involving other formats are included within the scope of the invention.” Id.); 
applying a rule-based protocol based on the interrogating (Sethi, para. [0029], “The administrative information in the message also may specify that the payload is to be converted from one format to another prior to being sent to the destination. For example, a message transmitting a Microsoft Word document to the client computer E 306, may specify in its administrative information that the Word document is to be converted to the PDF format prior to being transmitted to the client computer E 306. In this scenario, the EMB server computer 301, upon reading the administrative information included in the message, performs payload conversion on the message's payload by converting the Word document to a document in the PDF format prior to transmitting the message to the client computer E 306. Payload conversions may also include, without limitation, a Microsoft Word format, a Microsoft Excel format, a Microsoft Powerpoint format, a WordPerfect format, a Portable Document Format ("PDF") format, a text-based format, an XML or XML-based format, an ebXML format, a SWIFT format, a FIX format, an ATM format, a CHIP format, an ACH format, an EDI format, an image file format (JPEG, BMP, TIF, etc.), or a video file format (MOV, MPG, AVI, etc.). One skilled in the art will appreciate, however, that payload conversions involving other formats are included within the scope of the invention.” Id.); 
reformatting the source data format of the received data such that it is acceptable to one or more destinations servers (Sethi, paras. [0022], [0027], “FIG. 3 illustrates a system 300 for routing messages, according to an embodiment of the present invention. An Enterprise Messaging Bus ("EMB") server computer 301 is an implementation of the server computer system 201 illustrated in FIG. 2, according to an aspect of the present embodiment. The EMB server computer 301 routes messages to a plurality of client computers communicatively connected to the EMB server computer 301: a "client computer A" 302, a "client computer B" 303, a "client computer C" 304, a "client computer D" 305, and a "client computer E" 306. Although only client computers are shown in FIG. 3, one skilled in the art will appreciate that server computers may be included as message originators and/or message destinations from the perspective of the EMB server computer 301 […] The data storage system 317 stores, among other things, routing information 318. The routing information 318 includes information specifying the protocol(s) used by each of the client computers 302 to 306. When the EMB server computer 301 receives a message, it accesses the routing information 318 to determine what protocol to use to send the message to the message's destination. Such determination is referred to herein as "protocol conversion," whereby the EMB server computer 301 receives a message according to a first protocol, determines a second protocol used by a destination computer using the routing information 318, and transmits the message to the destination computer using the second protocol. By storing the routing information 318 in the data storage system 317, the client computers 302 to 306 do not have to be concerned with what protocols are used by the other client computers.” Id.), 
wherein reformatting comprises recomposing a message header, message, or both, to comply with a destination data format of the one or more destination servers (Sethi, paras. [0022], [0027], “FIG. 3 illustrates a system 300 for routing messages, according to an embodiment of the present invention. An Enterprise Messaging Bus ("EMB") server computer 301 is an implementation of the server computer system 201 illustrated in FIG. 2, according to an aspect of the present embodiment. The EMB server computer 301 routes messages to a plurality of client computers communicatively connected to the EMB server computer 301: a "client computer A" 302, a "client computer B" 303, a "client computer C" 304, a "client computer D" 305, and a "client computer E" 306. Although only client computers are shown in FIG. 3, one skilled in the art will appreciate that server computers may be included as message originators and/or message destinations from the perspective of the EMB server computer 301 […] The data storage system 317 stores, among other things, routing information 318. The routing information 318 includes information specifying the protocol(s) used by each of the client computers 302 to 306. When the EMB server computer 301 receives a message, it accesses the routing information 318 to determine what protocol to use to send the message to the message's destination. Such determination is referred to herein as "protocol conversion," whereby the EMB server computer 301 receives a message according to a first protocol, determines a second protocol used by a destination computer using the routing information 318, and transmits the message to the destination computer using the second protocol. By storing the routing information 318 in the data storage system 317, the client computers 302 to 306 do not have to be concerned with what protocols are used by the other client computers.” Id.); 
transmitting the reformatted data to the one or more destination servers (Sethi, paras. [0022], [0027], “FIG. 3 illustrates a system 300 for routing messages, according to an embodiment of the present invention. An Enterprise Messaging Bus ("EMB") server computer 301 is an implementation of the server computer system 201 illustrated in FIG. 2, according to an aspect of the present embodiment. The EMB server computer 301 routes messages to a plurality of client computers communicatively connected to the EMB server computer 301: a "client computer A" 302, a "client computer B" 303, a "client computer C" 304, a "client computer D" 305, and a "client computer E" 306. Although only client computers are shown in FIG. 3, one skilled in the art will appreciate that server computers may be included as message originators and/or message destinations from the perspective of the EMB server computer 301 […] The data storage system 317 stores, among other things, routing information 318. The routing information 318 includes information specifying the protocol(s) used by each of the client computers 302 to 306. When the EMB server computer 301 receives a message, it accesses the routing information 318 to determine what protocol to use to send the message to the message's destination. Such determination is referred to herein as "protocol conversion," whereby the EMB server computer 301 receives a message according to a first protocol, determines a second protocol used by a destination computer using the routing information 318, and transmits the message to the destination computer using the second protocol. By storing the routing information 318 in the data storage system 317, the client computers 302 to 306 do not have to be concerned with what protocols are used by the other client computers.” Id.); and 
displaying the telematics data in a standard format via a graphical user interface (Nielsen, paras. [0011], [0031], “The method and system for providing supplemental services to telematics systems may be used in conjunction with any existing telematics system (hardware and software) already used for one or more assets. In one exemplary embodiment, telematics data needed for the supplemental services may be received by a third party provider of supplemental services directly from a telematics hardware provider, OEM, or any other data provider via a business-to-business (B2B) exchange of information using a predetermined data format such as Extensible Markup Language (XML). The data may then be processed and/or analyzed by the third party provider of supplemental services, or the data may be routed to other third party providers of supplemental services, or the data may be routed to one or more customers. Data routed to third parties or customers may be reformatted to the particular data format preferred by the third parties or customers. […] Any third party applications may be used in the system 200. For example, scheduling applications, usage optimization applications, route optimization applications, diagnostics evaluation applications alert applications, etc. may be used. After the third party applications perform further processing and/or analysis to the data, the processed data and/or data output may be transmitted to the customer 235. Alternatively, a user interface may be provided for the customer to access the processed data and/or data output.” Id.)
Sethi et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Nielsen provides prior art disclosure and suggestions for the claimed invention, such as displaying the telematics data in a standard format via a graphical user interface (Nielsen, paras. [0011], [0031], “The method and system for providing supplemental services to telematics systems may be used in conjunction with any existing telematics system (hardware and software) already used for one or more assets. In one exemplary embodiment, telematics data needed for the supplemental services may be received by a third party provider of supplemental services directly from a telematics hardware provider, OEM, or any other data provider via a business-to-business (B2B) exchange of information using a predetermined data format such as Extensible Markup Language (XML). The data may then be processed and/or analyzed by the third party provider of supplemental services, or the data may be routed to other third party providers of supplemental services, or the data may be routed to one or more customers. Data routed to third parties or customers may be reformatted to the particular data format preferred by the third parties or customers. […] Any third party applications may be used in the system 200. For example, scheduling applications, usage optimization applications, route optimization applications, diagnostics evaluation applications alert applications, etc. may be used. After the third party applications perform further processing and/or analysis to the data, the processed data and/or data output may be transmitted to the customer 235. Alternatively, a user interface may be provided for the customer to access the processed data and/or data output.” Id.) The prior art disclosure and suggestions of Nielsen are for reasons of providing supplemental services to telematics systems (Nielsen, paras. [0011], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing supplemental services to telematics systems.
11. The method of claim 10, further comprising: 
wherein the reformatting is according to a mapping interface (Nielsen, para. [0011], “The method and system for providing supplemental services to telematics systems may be used in conjunction with any existing telematics system (hardware and software) already used for one or more assets. In one exemplary embodiment, telematics data needed for the supplemental services may be received by a third party provider of supplemental services directly from a telematics hardware provider, OEM, or any other data provider via a business-to-business (B2B) exchange of information using a predetermined data format such as Extensible Markup Language (XML). The data may then be processed and/or analyzed by the third party provider of supplemental services, or the data may be routed to other third party providers of supplemental services, or the data may be routed to one or more customers. Data routed to third parties or customers may be reformatted to the particular data format preferred by the third parties or customers.” Id.)
12. The method of claim 11, further comprising: 
wherein the mapping interface comprises designation data from the source format to the destination server format (Sethi, paras. [0022], [0027], “FIG. 3 illustrates a system 300 for routing messages, according to an embodiment of the present invention. An Enterprise Messaging Bus ("EMB") server computer 301 is an implementation of the server computer system 201 illustrated in FIG. 2, according to an aspect of the present embodiment. The EMB server computer 301 routes messages to a plurality of client computers communicatively connected to the EMB server computer 301: a "client computer A" 302, a "client computer B" 303, a "client computer C" 304, a "client computer D" 305, and a "client computer E" 306. Although only client computers are shown in FIG. 3, one skilled in the art will appreciate that server computers may be included as message originators and/or message destinations from the perspective of the EMB server computer 301 […] The data storage system 317 stores, among other things, routing information 318. The routing information 318 includes information specifying the protocol(s) used by each of the client computers 302 to 306. When the EMB server computer 301 receives a message, it accesses the routing information 318 to determine what protocol to use to send the message to the message's destination. Such determination is referred to herein as "protocol conversion," whereby the EMB server computer 301 receives a message according to a first protocol, determines a second protocol used by a destination computer using the routing information 318, and transmits the message to the destination computer using the second protocol. By storing the routing information 318 in the data storage system 317, the client computers 302 to 306 do not have to be concerned with what protocols are used by the other client computers.” Id.)
13. The method of claim 11, further comprising: 
wherein the mapping interface comprises a visual representation linking one or more disparate measurements to a standardized value (Nielsen, para. [0031], “Any third party applications may be used in the system 200. For example, scheduling applications, usage optimization applications, route optimization applications, diagnostics evaluation applications alert applications, etc. may be used. After the third party applications perform further processing and/or analysis to the data, the processed data and/or data output may be transmitted to the customer 235. Alternatively, a user interface may be provided for the customer to access the processed data and/or data output.”)
14. The method of claim 10, further comprising: 
assigning the telematics data a value score based on one or more quality measurements (Nielsen, para. [0031], “Any third party applications may be used in the system 200. For example, scheduling applications, usage optimization applications, route optimization applications, diagnostics evaluation applications alert applications, etc. may be used. After the third party applications perform further processing and/or analysis to the data, the processed data and/or data output may be transmitted to the customer 235. Alternatively, a user interface may be provided for the customer to access the processed data and/or data output.”)
15. The method of claim 10, further comprising: 
wherein the method is bi-directional (Sethi, para. [0022], “FIG. 3 illustrates a system 300 for routing messages, according to an embodiment of the present invention. An Enterprise Messaging Bus ("EMB") server computer 301 is an implementation of the server computer system 201 illustrated in FIG. 2, according to an aspect of the present embodiment. The EMB server computer 301 routes messages to a plurality of client computers communicatively connected to the EMB server computer 301: a "client computer A" 302, a "client computer B" 303, a "client computer C" 304, a "client computer D" 305, and a "client computer E" 306. Although only client computers are shown in FIG. 3, one skilled in the art will appreciate that server computers may be included as message originators and/or message destinations from the perspective of the EMB server computer 301.” Id.); and 
transforming the telematics data from the one or more destination servers according to a data format of the plurality of source servers (Sethi, paras. [0022], [0027], “FIG. 3 illustrates a system 300 for routing messages, according to an embodiment of the present invention. An Enterprise Messaging Bus ("EMB") server computer 301 is an implementation of the server computer system 201 illustrated in FIG. 2, according to an aspect of the present embodiment. The EMB server computer 301 routes messages to a plurality of client computers communicatively connected to the EMB server computer 301: a "client computer A" 302, a "client computer B" 303, a "client computer C" 304, a "client computer D" 305, and a "client computer E" 306. Although only client computers are shown in FIG. 3, one skilled in the art will appreciate that server computers may be included as message originators and/or message destinations from the perspective of the EMB server computer 301 […] The data storage system 317 stores, among other things, routing information 318. The routing information 318 includes information specifying the protocol(s) used by each of the client computers 302 to 306. When the EMB server computer 301 receives a message, it accesses the routing information 318 to determine what protocol to use to send the message to the message's destination. Such determination is referred to herein as "protocol conversion," whereby the EMB server computer 301 receives a message according to a first protocol, determines a second protocol used by a destination computer using the routing information 318, and transmits the message to the destination computer using the second protocol. By storing the routing information 318 in the data storage system 317, the client computers 302 to 306 do not have to be concerned with what protocols are used by the other client computers.” Id.)
16. A machine-implemented method (Sethi, FIG. 3, Id.), comprising: 
determining a first protocol and a first data format associated with a source (Sethi, para. [0027], “The data storage system 317 stores, among other things, routing information 318. The routing information 318 includes information specifying the protocol(s) used by each of the client computers 302 to 306. When the EMB server computer 301 receives a message, it accesses the routing information 318 to determine what protocol to use to send the message to the message's destination. Such determination is referred to herein as "protocol conversion," whereby the EMB server computer 301 receives a message according to a first protocol, determines a second protocol used by a destination computer using the routing information 318, and transmits the message to the destination computer using the second protocol. By storing the routing information 318 in the data storage system 317, the client computers 302 to 306 do not have to be concerned with what protocols are used by the other client computers.” Id.), 
wherein the source is a telematics data provider, machine telemetry system, machine internal sensor, machine external sensor, mobile device, database, or any combination thereof (Nielsen, para. [0011], “The method and system for providing supplemental services to telematics systems may be used in conjunction with any existing telematics system (hardware and software) already used for one or more assets. In one exemplary embodiment, telematics data needed for the supplemental services may be received by a third party provider of supplemental services directly from a telematics hardware provider, OEM, or any other data provider via a business-to-business (B2B) exchange of information using a predetermined data format such as Extensible Markup Language (XML). The data may then be processed and/or analyzed by the third party provider of supplemental services, or the data may be routed to other third party providers of supplemental services, or the data may be routed to one or more customers. Data routed to third parties or customers may be reformatted to the particular data format preferred by the third parties or customers.” Id.); 
determining a second protocol and a second data format associated with a destination (Sethi, para. [0027], “The data storage system 317 stores, among other things, routing information 318. The routing information 318 includes information specifying the protocol(s) used by each of the client computers 302 to 306. When the EMB server computer 301 receives a message, it accesses the routing information 318 to determine what protocol to use to send the message to the message's destination. Such determination is referred to herein as "protocol conversion," whereby the EMB server computer 301 receives a message according to a first protocol, determines a second protocol used by a destination computer using the routing information 318, and transmits the message to the destination computer using the second protocol. By storing the routing information 318 in the data storage system 317, the client computers 302 to 306 do not have to be concerned with what protocols are used by the other client computers.” Id.), 
wherein the destination is a telematics data provider, machine telemetry system, machine on-board sensor, machine external sensor, mobile device, database, or any combination thereof (Nielsen, para. [0011], “The method and system for providing supplemental services to telematics systems may be used in conjunction with any existing telematics system (hardware and software) already used for one or more assets. In one exemplary embodiment, telematics data needed for the supplemental services may be received by a third party provider of supplemental services directly from a telematics hardware provider, OEM, or any other data provider via a business-to-business (B2B) exchange of information using a predetermined data format such as Extensible Markup Language (XML). The data may then be processed and/or analyzed by the third party provider of supplemental services, or the data may be routed to other third party providers of supplemental services, or the data may be routed to one or more customers. Data routed to third parties or customers may be reformatted to the particular data format preferred by the third parties or customers.” Id.); 
determining whether the first protocol and the first data format of the source and the second protocol and the second data format of the destination are compatible (Sethi, para. [0027], “The data storage system 317 stores, among other things, routing information 318. The routing information 318 includes information specifying the protocol(s) used by each of the client computers 302 to 306. When the EMB server computer 301 receives a message, it accesses the routing information 318 to determine what protocol to use to send the message to the message's destination. Such determination is referred to herein as "protocol conversion," whereby the EMB server computer 301 receives a message according to a first protocol, determines a second protocol used by a destination computer using the routing information 318, and transmits the message to the destination computer using the second protocol. By storing the routing information 318 in the data storage system 317, the client computers 302 to 306 do not have to be concerned with what protocols are used by the other client computers.” Id.); 
receiving telematics data from the source (Sethi, para. [0031], “…When the EMB server computer 301 receives a message, it accesses the routing information 318 to determine whether and how to encrypt the message before transmitting the message to its destination(s).”), 
wherein the data is encrypted according to a first encryption protocol (Sethi, para. [0031], “According to an embodiment of the present invention, the EMB server computer 301 is configured to perform encryption conversions. The phrase "encryption conversion" is intended to include the process of encrypting an unencrypted message, decrypting an encrypted message, and/or decrypting an encrypted message and encrypting the decrypted message using the same or a different encryption technique. […] When the EMB server computer 301 receives a message, it accesses the routing information 318 to determine whether and how to encrypt the message before transmitting the message to its destination(s).” Id.); 
decrypting the received telematics data (Sethi, para. [0031], “According to an embodiment of the present invention, the EMB server computer 301 is configured to perform encryption conversions. The phrase "encryption conversion" is intended to include the process of encrypting an unencrypted message, decrypting an encrypted message, and/or decrypting an encrypted message and encrypting the decrypted message using the same or a different encryption technique. […] When the EMB server computer 301 receives a message, it accesses the routing information 318 to determine whether and how to encrypt the message before transmitting the message to its destination(s).” Id.); 
reformatting the received, decrypted telematics data based on the second protocol and the second data format (Sethi, paras. [0028], [0029], “In addition to performing protocol conversions, the EMB server computer 301 is configured to perform message payload conversions, according to an embodiment of the present invention. A message, according to an aspect of the present embodiment, has administrative information, such as destination information, and a payload, which is the actual substantive data to be transmitted. For example, if a portable document format ("PDF") file, which is known in the art, is to be transmitted to the client computer E 306, the message's administrative information specifies that the client computer E 306 is the destination, and the payload is the PDF file. [ ] The administrative information in the message also may specify that the payload is to be converted from one format to another prior to being sent to the destination. For example, a message transmitting a Microsoft Word document to the client computer E 306, may specify in its administrative information that the Word document is to be converted to the PDF format prior to being transmitted to the client computer E 306. In this scenario, the EMB server computer 301, upon reading the administrative information included in the message, performs payload conversion on the message's payload by converting the Word document to a document in the PDF format prior to transmitting the message to the client computer E 306. Payload conversions may also include, without limitation, a Microsoft Word format, a Microsoft Excel format, a Microsoft Powerpoint format, a WordPerfect format, a Portable Document Format ("PDF") format, a text-based format, an XML or XML-based format, an ebXML format, a SWIFT format, a FIX format, an ATM format, a CHIP format, an ACH format, an EDI format, an image file format (JPEG, BMP, TIF, etc.), or a video file format (MOV, MPG, AVI, etc.). One skilled in the art will appreciate, however, that payload conversions involving other formats are included within the scope of the invention.” Id.); 
re-encrypting the decrypted, reformatted telematics data according to a second encryption protocol (Sethi, para. [0031], “According to an embodiment of the present invention, the EMB server computer 301 is configured to perform encryption conversions. The phrase "encryption conversion" is intended to include the process of encrypting an unencrypted message, decrypting an encrypted message, and/or decrypting an encrypted message and encrypting the decrypted message using the same or a different encryption technique. […] When the EMB server computer 301 receives a message, it accesses the routing information 318 to determine whether and how to encrypt the message before transmitting the message to its destination(s).” Id.); and 
transmitting the re-encrypted, reformatted telematics data to the destination based on the second protocol and the second data format (Sethi, para. [0031], “According to an embodiment of the present invention, the EMB server computer 301 is configured to perform encryption conversions. The phrase "encryption conversion" is intended to include the process of encrypting an unencrypted message, decrypting an encrypted message, and/or decrypting an encrypted message and encrypting the decrypted message using the same or a different encryption technique. […] When the EMB server computer 301 receives a message, it accesses the routing information 318 to determine whether and how to encrypt the message before transmitting the message to its destination(s).” Id.)
Sethi et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Nielsen provides prior art disclosure and suggestions for the claimed invention, such as wherein the source is a telematics data provider, machine telemetry system, machine internal sensor, machine external sensor, mobile device, database, or any combination thereof, wherein the destination is a telematics data provider, machine telemetry system, machine on-board sensor, machine external sensor, mobile device, database, or any combination thereof (Nielsen, para. [0011], “The method and system for providing supplemental services to telematics systems may be used in conjunction with any existing telematics system (hardware and software) already used for one or more assets. In one exemplary embodiment, telematics data needed for the supplemental services may be received by a third party provider of supplemental services directly from a telematics hardware provider, OEM, or any other data provider via a business-to-business (B2B) exchange of information using a predetermined data format such as Extensible Markup Language (XML). The data may then be processed and/or analyzed by the third party provider of supplemental services, or the data may be routed to other third party providers of supplemental services, or the data may be routed to one or more customers. Data routed to third parties or customers may be reformatted to the particular data format preferred by the third parties or customers.” Id.) The prior art disclosure and suggestions of Nielsen are for reasons of providing supplemental services to telematics systems (Nielsen, paras. [0011], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing supplemental services to telematics systems.
19. The method of claim 16, further comprising: 
wherein the telematics data from the telematics data providers comprises a unique identifier associated with a corresponding machine (Sethi, para. [0036], “FIG. 4 illustrates a method for routing messages, according to an embodiment of the present invention. FIG. 4 will be described in conjunction with FIG. 5, which illustrates an example of a message routed through a system, according to an embodiment of the present invention. At step S401, the EMB server computer 501 receives a message for distribution. For example, the message may be received from the client computer A 502 via the TCP/IP protocol 507, 512. Optionally, the message may be encrypted according to SSL encryption. The message's administrative information may specify that the message originates from the client computer A 502, that the message is to be persistent, and that the destination for the message is the client computer E 506. The message's payload may be in Word format, which also may be specified by the message's administrative information. The message's administrative information may further specify that the payload format is to be converted into the PDF format. In summary, the message's administrative information may specify the information shown in Table I. Note that the information shown in Table I is used for illustration purposes only. One skilled in the art will appreciate that the message's administrative information may include less information, different types of information, and/or may specify information in different formats.”)
20. The method of claim 16, further comprising: 
wherein data from a plurality of sources is fused to detect an environmental hazard due to a physical obstruction (Nielsen, para. [0019], “Datawarehouse 135 may store additional information that may be used in performing further analysis of data received from customers, telematics providers, or other sources such as other devices that are able to communicate with the directdata process server. For example, the datawarehouse 135 may include data such as expected vehicle stops for deliveries, stop times, load. etc. That data may be used by third party applications to perform fleet scheduling and/or routing optimization, i.e. the application may analyze the additional data regarding vehicle stops, stop times, load, etc. and the telematics data regarding location, speed, etc. and calculate the optimal schedule and route for that particular vehicle. In another exemplary embodiment, vehicle data such as fuel level, speed, and/or location may be integrated with other data such as fuel card purchases, accident data, scheduling data and/or routing data to provide better route planning, scheduling, and/or fuel efficiency analysis.”)
21. The method of claim 16, further comprising: 
wherein data from a plurality of sources are combined to detect one or more patterns using machine learning or artificial intelligence (Nielsen, para. [0019], “Datawarehouse 135 may store additional information that may be used in performing further analysis of data received from customers, telematics providers, or other sources such as other devices that are able to communicate with the directdata process server. For example, the datawarehouse 135 may include data such as expected vehicle stops for deliveries, stop times, load. etc. That data may be used by third party applications to perform fleet scheduling and/or routing optimization, i.e. the application may analyze the additional data regarding vehicle stops, stop times, load, etc. and the telematics data regarding location, speed, etc. and calculate the optimal schedule and route for that particular vehicle. In another exemplary embodiment, vehicle data such as fuel level, speed, and/or location may be integrated with other data such as fuel card purchases, accident data, scheduling data and/or routing data to provide better route planning, scheduling, and/or fuel efficiency analysis.” Id.)
22. The method of claim 16, further comprising: 
wherein data from a plurality of sources are combined and transmitted to one or more destination data archiving or backup systems (Nielsen, para. [0019], “Datawarehouse 135 may store additional information that may be used in performing further analysis of data received from customers, telematics providers, or other sources such as other devices that are able to communicate with the directdata process server. For example, the datawarehouse 135 may include data such as expected vehicle stops for deliveries, stop times, load. etc. That data may be used by third party applications to perform fleet scheduling and/or routing optimization, i.e. the application may analyze the additional data regarding vehicle stops, stop times, load, etc. and the telematics data regarding location, speed, etc. and calculate the optimal schedule and route for that particular vehicle. In another exemplary embodiment, vehicle data such as fuel level, speed, and/or location may be integrated with other data such as fuel card purchases, accident data, scheduling data and/or routing data to provide better route planning, scheduling, and/or fuel efficiency analysis.” Id.)
23. The method of claim 16, further comprising: 
wherein data from a plurality of sources are stored in a server until a receiving server is ready to receive the data (Nielsen, para. [0017], “The telematics directdata process 130 may also route data to third-party applications (not shown) that perform analysis to the telematics data. The application or applications may be local to the directdata process server or computer, or the application may be located remotely and the data transmitted to the remote location via a suitable connection such as a LAN, WAN, or the internet. By way of example, an application may perform statistical analysis based on data it receives from the datawarehouse 135. Such statistical analysis may include fuel consumption, distance traveled, average speed, arrival statistics, etc. Alternatively, the application may be able to retrieve data from the datawarehouse 135 as needed to perform the statistical analysis or other function that is performed by the application.”)
24. The method of claim 16, further comprising: 
analyzing the telematics data using machine learning, data science, artificial intelligence, or any combination thereof (Nielsen, para. [0017], “The telematics directdata process 130 may also route data to third-party applications (not shown) that perform analysis to the telematics data. The application or applications may be local to the directdata process server or computer, or the application may be located remotely and the data transmitted to the remote location via a suitable connection such as a LAN, WAN, or the internet. By way of example, an application may perform statistical analysis based on data it receives from the datawarehouse 135. Such statistical analysis may include fuel consumption, distance traveled, average speed, arrival statistics, etc. Alternatively, the application may be able to retrieve data from the datawarehouse 135 as needed to perform the statistical analysis or other function that is performed by the application.” Id.)
Claim Rejections - 35 USC § 112
The following is a quotation of the portion of 35 U.S.C. 112(b) which forms the basis for all indefiniteness rejections set forth in this Office action:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-9 are rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3-9 are directly or indirectly dependent upon claim 2, which is considered as canceled, as noted above in the claim numbering section of this Office action. Accordingly, there is insufficient antecedent basis for the limitations in the claims.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476